The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 4/22/21, in which Claims 1-20 are presented for examination of which Claims 1 and 11 are in independent form.

Claim Objections
Claim 4, 7, 8, 10, 17 and 18 are objected to because of the following informalities: Claim 4, line 2 recites “transmittedfrom…” should it read “transmitted from…” or something else?  In Claims 7, 8, 10, 17 and 18, should the “protection zone…” read the “predefined protection zone…” to avoid antecedent basis issues?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 has the same subject matter as Claim 8; Claim 20 has the same subject matter as Claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzel et al. (Hanzel; US 2008/0296926).
Regarding Claim 1, Hanzel discloses a vehicle, (10 of Fig 1) comprising: 
a rear door (14b of Fig 1 rear lift gate); 
at least one sensor  component (RF receiver 30 and occupant response sensors 40 of Fig 2) RF receiver 30…positioned at an appropriate location on or within the body of vehicle); 
an alert system ([0043] visible and/or audible alarm or indicator); 
a memory (34 of Fig 2) in which program instructions are stored ([0042] algorithm 100 of the invention is shown, with algorithm 100 being programmed or otherwise stored in memory 34 of controller 32); and 
a processor (32 of Fig 2) operably connected to the alert system, the at least one sensor component, and the memory (Fig 2, [0043]), the processor configured to execute the program instructions to detect an object (step 102 of Fig 5 detect operator presence; [0042] detecting the proximate presence of occupant 12… or more precisely, of emitter 25 on the person of occupant) within a detection zone ([0025] a distance of approximately 5 to 10 feet from vehicle 10) of the at least one sensor component RF receiver 30 may be positioned…along a bottom 16 of closure panel…or other suitable location on or within vehicle 10), and activate the alert system (step 104 of Fig 5 algorithm 100 alerts occupant 12 of successful detection…with a visible and/or audible alarm or indicator) in response to the object being within a predefined protection zone (the detection zone may also represents the predefined protection zone, as stated in the Specification [0035], “A protection zone 128 is further defined within, or commensurate with, the detection zone 126.”  Commensurate is defined as equal to in extent, therefore as the Spec teaches that the detection zone and predefined protection zone are equal in extent and no claim limitation further differentiates the two, the read range of the RF sensor (see [0025]) reads on both the detection zone and the predefined protection zone*) of the detection zone when the rear door is not moving ([0043] the alert is provided once the presence of operator/emitter is detected, before door is opened (which occurs at step 110 [see [0046])).
In the initial embodiment, Hanzel doesn’t specify that the sensor is proximate to the rear door.  However, in another embodiment Hanzel teaches that the RF receiver 30 may be positioned along a bottom of a closure panel or another suitable location on or within vehicle ([0024]).  And teaches any moveable vehicle closure panel may be used in accordance with the invention, for example a rear lift glass and/or lift gate 14B ([0019]).
In the initial embodiment, Hanzel doesn’t specify that the detection zone is relative to the rear door.  However Hanzel teaches any moveable vehicle closure panel may be used in accordance with the invention, for example a rear lift glass and/or lift gate 14B ([0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzel using a rear door with detection zone around it in order to provide an optimally efficient entry and egress vehicle system when an occupant approaches a vehicle with full arms are may have limited person mobility, as suggested by Hanzel ([0003]).

Regarding Claims 2 and 12, Hanzel, discloses the at least one sensor component includes an ultrasonic sensor (44 of Fig 3).

Regarding Claims 3 and 13, Hanzel discloses the predefined protection zone is commensurate with the detection zone (Commensurate is defined as equal to in extent, therefore as the Spec teaches that the detection zone and predefined protection zone are equal in extent and no claim limitation further differentiates the two, the read range of the RF sensor (see [0025]) reads on both the detection zone and the predefined protection zone)

Regarding Claims 8, 10, 18 and 20, Hanzel discloses the processor is configured to execute the program instructions to: define the protection zone based upon a determined position of the rear door (wherever the vehicle is parked defines the determined position of the door and the protection zone surrounding it; [0025] distance of approximately 5-10 feet from vehicle 10).

Regarding Claim 11, Hanzel discloses a method of operating vehicle warning system (Abstract, Fig 5), comprising:
detecting an object (step 102 of Fig 5 detect operator presence; [0042] detecting the proximate presence of occupant 12… or more precisely, of emitter 25 on the person of occupant) within a detection zone ([0025] a distance of approximately 5 to 10 feet from vehicle 10) of at least one sensor component (RF receiver 30 and occupant response sensors 40 of Fig 2) RF receiver 30…positioned at an appropriate location on or within the body of vehicle) using a processor (32 of Fig 2) executing program instructions stored in a memory ([0042] algorithm 100 of the invention is shown, with algorithm 100 being programmed or otherwise stored in memory 34 of controller 32); and activating (step 104 of Fig 5 algorithm 100 alerts occupant 12 of successful detection…with a visible and/or audible alarm or indicator) with the processor an alert system ([0043] visible and/or audible alarm or indicator) in response to the object being within a predefined protection zone (the detection zone may also represents the predefined protection zone, as stated in the Specification [0035], “A protection zone 128 is further defined within, or commensurate with, the detection zone 126.”  Commensurate is defined as equal to in extent, therefore as the Spec teaches that the detection zone and predefined protection zone are equal in extent and no claim limitation further differentiates the two, the read range of the RF sensor (see [0025]) reads on both the detection zone and the predefined protection zone) of the detection zone when the rear door is not moving ([0043] the alert is provided once the presence of operator/emitter is detected, before door is opened (which occurs at step 110 [see [0046])).
In the initial embodiment, Hanzel doesn’t specify that the sensor is proximate to the rear door.  However, in another embodiment Hanzel teaches that the RF receiver 30 may be positioned along a bottom of a closure panel or another suitable location on or within vehicle ([0024]).  And teaches any moveable vehicle closure panel may be used in accordance with the invention, for example a rear lift glass and/or lift gate 14B ([0019]).
In the initial embodiment, Hanzel doesn’t specify that the detection zone is relative to the rear door.  However Hanzel teaches any moveable vehicle closure panel may be used in accordance with the invention, for example a rear lift glass and/or lift gate 14B ([0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzel using a rear door with detection zone around it in order to provide an optimally efficient entry and egress vehicle system when an occupant approaches a vehicle with full arms are may have limited person mobility, as suggested by Hanzel ([0003]).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzel, in view of Aitharaju (US 20200362603).
Regarding Claims 4 and 14, Hanzel discloses the at least one sensor component comprising:
a ultrasonic sensors 44) transmitted signal ([0037] ultrasonic sensors 44 are preferably operable for detecting a gesture of occupant), but doesn’t specify a capacitive sensing chip. 
However Hanzel teaches using a capacitive sensor ([0032] touch-sensitive sensor 43 may include a capacitance dimensional sensor of the type known in the art that is operable for detecting a change in capacitance between two proximate conductors, i.e. a body part of occupant 12, or an object held by occupant 12, and touch-sensitive sensor 43, upon the proximate approach of the object or body part).
In the same field of endeavor, Aitharaju discloses a door assembly has a door panel for an entryway into a vehicle having an electronic controller. The door assembly also includes a door locking system having a latch mechanism for selectively latching the door panel to and unlatching the door panel from the vehicle body. The door assembly additionally includes an electronic circuit embedded in the door panel, having an electronic chip configured to detect a gesture of a vehicle user proximate the door panel, and configured to generate a signal indicative of the detected gesture. Each of the latch mechanism and the electronic circuit is in operative communication with the controller. The controller is configured to receive the signal from the electronic circuit and command the latch mechanism to either latch or unlatch the door panel from the vehicle body in response to the detected gesture. A method of unlatching a vehicle door panel is also disclosed.
Aitharaju discloses a capacitive chip in a vehicle door to sense a vehicle user ([0025] The door locking system 20 also includes an electronic circuit 24 embedded in the door panel 16 and having an electronic capacitive chip 26-1 configured to detect a gesture 18A of the vehicle user 18 proximate the door panel. Specifically, the gesture 18A is a predetermined deliberate physical movement or expression of an authorized vehicle user 18, as will be described in detail below. The capacitive chip 26-1 is configured to detect the gesture 18A by recognizing a change in magnetic capacitance of air proximate the door panel 16, i.e., where the gesture 18A of the vehicle user 18 is to be detected).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzel with Aitharaju using a capacitive chip in order to provide an optimally efficient entry and egress of a vehicle by detect a gesture and allowing a convenient operation of the door latching system.


Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzel, in view of Jin (US 20210362678), further in view of YOU et al. (You; US 20180118106).
Regarding Claims 5 and 15, Hanzel discloses the processor is further configured to execute the program instructions to:
establish a first location of the object at a first time based upon a first 
establish a second location of object at a second time based upon a second ultrasonic sensors 44 are preferably operable for detecting a gesture of occupant 12 by sensing and measuring an interruption or disturbance in ultrasonic detection waves 48); and 
determine at least one of a speed and direction of movement of the object ([0037] a sufficient number of ultrasonic sensors 44 are used to properly determine or measure accurate time and directional information of the gesture of occupant), but doesn’t specify sets of signal strengths and determining speed or direction based on the first location, the second location, and a difference between the first time and the second time, wherein the processor is further configured to execute the program instructions to activate the alert system in response to determining that an unsafe condition exists based upon at least one of the speed and direction of movement of the object.
In the same field of endeavor, Jin discloses a vehicle and a method are configured to prevent malfunction of a touch sensor in a vehicle door. The vehicle includes a transceiver for transmitting a searching signal to a smart key located outside the vehicle and receiving a response signal to the searching signal, at least one touch sensor mounted in a door of the vehicle to sense a touch input of a user in a capacitive scheme, and a controller that determines an approach direction of the smart key based on the response signal and controls to operate only a touch sensor installed in a door mapped to the approach direction among the at least one touch sensor.
Jin discloses sensing sets of signal strengths and determining speed or direction based on the first location, the second location, and a difference between the first time and the second time
([0052] the controller 140 compares signal strengths of the first to third searching signals respectively included in the first to third response signals to select a searching signal having the largest signal strength, and recognizes, as the approach direction of the smart key 10, a direction in which a door handle equipped with a LF antenna, which transmitted the selected searching signal, is mounted; Claim 4 determines the approach direction of the smart key based on signal strengths of the respective searching signals respectively included in the response signals to the respective transmitted searching signals).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzel with Jin using signal strengths in order to prevent malfunction of a touch sensor in a vehicle door, as suggested by Jin (Abstract).
The combination Hanzel and Jin doesn’t specify a warning based on speed or direction.
In the same field of endeavor, You discloses a technique for acquiring location information of a pedestrian near a vehicle, predicting a movement path of the pedestrian, and outputting warning sounds in a direction toward where the pedestrian is moving.
You discloses instructions to activate an alert system in response to determining that an unsafe condition exists based upon at least one of the speed and direction of movement of an object ([0068] system predicts the pedestrian's moving direction and speed by analyzing the previous images. When the system determines a future location of the pedestrian, in a future time frame, the system generates an alarming sound directed toward the future location even when the pedestrian is not visible or discoverable in a captured image, Fig 19).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzel with You using an alert in order to provide safety by warning a user with hands full and unable to see the vehicle that they are about to run into the vehicle.

5>Regarding Claims 6 and 16, Hanzel discloses the object is determined by the processor to be a part of an individual (step 102 of Fig 5 detect operator presence; [0042] detecting the proximate presence of occupant 12; [0037] detects a foot).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzel, in view of Motoki et al. (Motoki; US 20180163454).
Regarding Claims 9 and 19, Hanzel discloses the at least one sensor component comprises: at least one first sensor component positioned at a lower portion of the RF receiver 30 may be positioned along a bottom of a closure panel or another suitable location on or within vehicle) and teaches any moveable vehicle closure panel may be used in accordance with the invention, for example a rear lift glass and/or lift gate 14B ([0019]); at least one second sensor and a third sensor (sensors 41-45 of Fig 3), but doesn’t specify the locations of the second and third sensors at the left and right of the rear door.
In the same field of endeavor, Motoki discloses a vehicle door opening and closing control device opens or closes a door of a vehicle according to a kicking motion of a leg detected by a kick sensor.
Motoki discloses a first sensor component positioned at a lower portion of the rear door (12, 13 of Fig 1); at least one second sensor component positioned at a left side portion of the rear door (11 of Fig 1); and at least one third sensor component positioned at a right side portion of the rear door (14 of Fig 1; [0028] kick sensors 11 to 14 are sensors for detecting a kicking motion of a leg of a user according to approach and separation of the leg of the user. Each of the kick sensors 11 to 14 is configured of, for example, a capacitive proximity sensor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzel with Motoki using different sensor locations at the door to be opened in order to provide a vehicle door opening and closing control device capable of opening and closing a door at an optimal timing according to motion speed of a body part, as suggested by Motoki ([0009]).

Allowable Subject Matter
Claim 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the objections are resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	GROSSMANN (US 20170327079) discloses a method for triggering an action of a vehicle including changing a position of a device (fob) relative to the vehicle, detecting the change in the position of the device, and triggering a configurable action in the vehicle based on the detected change in the position of the device.
b.	HERTHAN (US 20150009062) discloses an object detection device for a vehicle monitors the surroundings at the rear of the vehicle. The object detection device has a radar sensor for generating a radar signal containing information about a distance between the vehicle and a vehicle user or another object in the surroundings. The object detection device contains a control and evaluation unit for determining a movement pattern of the vehicle user on the basis of the radar signal, and to compare the movement pattern with a predefined reference pattern and to actuate a servomotor which has the purpose of actuating the tailgate between an open position and a closed position when the movement pattern corresponds to the reference pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685